DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 2/7/2022 is considered.

Claim Interpretation
MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

4.	Each of claims 1, 10, 11, 12, 19, and 20 recite contingent limitations. For example, claim 1 recites the contingent limitations “…when an amount of the pinch out operation exceeds a first threshold” and “…when an amount of the pinch out operation exceeds a second threshold…”.  Accordingly, these claims are given the broadest reasonable interpretation based on MPEP 2111.04.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 3 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the first thumbnail and the second thumbnail appear regardless of a position of the pinch out operation on the touch panels” and claim 14 recites “wherein the first thumbnail and second thumbnail disappear regardless of a position of the pinch in operation on the touch panel”. The examiner is unable to locate a teaching or suggestion of this subject matter in the specification. In fact, the specification appears to teach away in Pars. 0131 and 0132 where it is recited that pinch operations include touching list items. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the displayed additional thumbnails".  There is insufficient antecedent basis for this limitation in the claim.

Claims 12, 19, and 20 each recite the limitation "the pinch out operation" twice.  There is insufficient antecedent basis for this limitation in the claims.
Claims 13-18 are rejected at least based on their dependency to claim 12. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-4, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 14, and 15 of U.S. Patent No. 10768806 B2 in view of Oplinger et al. (US 8514252 B1).

In regard to claim 1, claims 1 and 8 of U.S. Patent No. 10768806 B2 anticipates all the subject matter of claim 1 except for the recited when an amount of the pinch out operation exceeds a first threshold that is set in advance, upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance and when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance. However, Oplinger teaches first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1 and 8 of U.S. Patent No. 10768806 B2 and Oplinger before him at the time the invention was made, to modify the third amount and fourth amount taught by claims 1 and 8 of U.S. Patent No. 10768806 B2 to include the first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).  

In regard to claim 2, claim 2 is anticipated by claims 1 and 8 of U.S. Patent No. 10768806 B2 in view of Oplinger.

In regard to claim 3, claim 3 is anticipated by claim 1, 2, and 8 of U.S. Patent No. 10768806 B2 in view of Oplinger.

In regard to claim 4, claim 4 is anticipated by claims 1, 8, and 11 of U.S. Patent No. 10768806 B2 in view of Oplinger.

In regard to claim 10, claims 14 and 8 of U.S. Patent No. 10768806 B2 anticipates all the subject matter of claim 10 except for the recited when an amount of the pinch out operation exceeds a first threshold that is set in advance, upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance and when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance. However, Oplinger teaches first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 14 and 8 of U.S. Patent No. 10768806 B2 and Oplinger before him at the time the invention was made, to modify the third amount and fourth amount taught by claims 14 and 8 of U.S. Patent No. 10768806 B2 to include the first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).  

In regard to claim 11, claims 15 and 8 of U.S. Patent No. 10768806 B2 anticipates all the subject matter of claim 11 except for the recited when an amount of the pinch out operation exceeds a first threshold that is set in advance, upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance and when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance. However, Oplinger teaches first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 15 and 8 of U.S. Patent No. 10768806 B2 and Oplinger before him at the time the invention was made, to modify the third amount and fourth amount taught by claims 15 and 8 of U.S. Patent No. 10768806 B2 to include the first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).
 
NOTE: Claims 12, 13, 14, 19, and 20 are not rejected over Double Patenting because these claims contain 35 U.S.C. 112 issues that render the claims indefinite due to lack of antecedent basis. However, if these claims are amended to correct the antecedent basis issues, Double Patenting rejections may be applicable, similar to claims 1-4, 10, and 11 and substituting “appear” with “disappear” and “pinch out” with “pinch in”.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1-5, 8-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viegers et al. (US 2012/0324357 A1) and further in view of Oplinger et al. (US 8514252 B1).

In regard to claim 1, Viegers discloses an information processing apparatus comprising: 
a display; a touch panel; and a control unit configured to: (Paragraphs 0068-0074): 
detect, on the touch panel, a pinch out operation which increases a distance between two objects (Paragraph 0058 lines 48-50: zooming may be achieved by a multi-touch spread gesture), 
control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information (Fig. 10 element 1006, Paragraph 0059 lines 14-17, Paragraph 0059 lines 27-32, and Paragraph 0060 lines 21-33: a third state provides the inclusion of the thumbnail corresponding to video clip 4 where the thumbnail is transitioned into position by fading or sliding), 
and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information (Fig. 10 element 1008, Paragraph 0059 lines 14-17, Paragraph 0059 lines 32-37, and Paragraph 0060 lines 21-33: a fourth state provides the inclusion of the thumbnail corresponding to video clip 6 where the thumbnail is transitioned into position by fading or sliding),
	wherein the control unit is implemented via at least one processor (Paragraph 0069 lines 4-5).
	While Viegers teaches detect, on the touch panel, a pinch out operation which increases a distance between two objects, control to display an animation in which the first thumbnail gradually appears, based on a first granularity of information, and control to display an animation in which the second thumbnail gradually appears, based on a second granularity of information, and further teaches where the first and second thumbnail appear based on zooming to different levels in response to the pinch out operation (Paragraph 0058 lines 48-50, Paragraph 0059 lines 14-17, and Paragraph 0059 lines 37-42), they fail to show the when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance and when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance, as recited in the claims. Oplinger teaches a pinch out operation similar to that of Viegers.  In addition, Oplinger further teaches
	transitioning to different discrete zoom levels based on the distance of a pinch gesture where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41: distance corresponding magnification factor is preset, e.g. 1.5 inches to 1.5x and 2 inches to 2x, which correspond respectively to first and second discrete zoom levels). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers and Oplinger before him at the time the invention was made, to modify the pinch out operation and where the first and second thumbnail appear based on zooming to different levels in response to the pinch out operation taught by Viegers to include the transitioning to different discrete zoom levels based on the distance of a pinch gesture where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).  

	In regard to claim 2, Viegers discloses wherein the second granularity of information is finer than the first granularity of information (Paragraph 0059: fourth state provides more detail than the third state).

	In regard to claim 3, Viegers discloses wherein the first thumbnail and the second thumbnail appear regardless of a position of the pinch out operation on the touch panel (Paragraph 0058 lines 48-50: Viegers does not provide any limitations on the position of the pinch out operation and therefore could be anywhere which causes the zooming to another state and the appearance of the first and second thumbnails).

	In regard to claim 4, Viegers discloses wherein additional thumbnails appear in a space between existing thumbnails (Fig. 10: clip 4 appears between clip 5 and clip 3. Clip 6 appears between clip 5 and clip 7).

	In regard to claim 5, Viegers discloses the control unit is further configured to control to display a third thumbnail on the display, a position of the third thumbnail moving based on the pinch out operation (Fig. 10 elements 1004 and 1006: thumbnail for clip 5 is moved when zoomed (based on the pinch out operation which causes zooming) to make room for the appearing clip 4 thumbnail).

	In regard to claim 8, Viegers discloses (as best understood by the examiner in view of outstanding 112 rejection of this claim) wherein when the first granularity of information or the second granularity of information is refined to reach a limit, a number of the displayed additional thumbnails is zero (Fig. 10: the media set includes 7 clips. When he fourth sate is reached, a limit is reached (maximum zoom out level as all items are now displayed) and therefore further zooming will not display additional thumbnails as all of the available thumbnails for the media set are displayed).

	In regard to claim 9, Oplinger further discloses wherein the amount of the pinch out operation comprises a movement amount (Column 8 lines 56-64: distance traversed).  Accordingly, the combination further discloses wherein an amount of the pinch out operation comprises: a movement amount or a movement speed.

	In regard to claim 10, method claim 10 corresponds generally to apparatus claim 1 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 11, medium claim 11 corresponds generally to apparatus claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

NOTE: In claim 12, the twice recited “the pinch out operation” lacks antecedent basis, see above 112 rejections. It is assumed as though these should recite “the pinch in operation” and has been examined with respect to the prior art on that assumption.  

In regard to claim 12, Viegers discloses an information processing apparatus comprising: 
a display; a touch panel; and a control unit configured to: (Paragraphs 0068-0074): 
detect, on the touch panel, a pinch operation (Paragraph 0058 lines 48-50: zooming may be achieved by a multi-touch spread gesture); 
control to display a first thumbnail and a second thumbnail on the display (Fig. 10 element 1008, Paragraph 0027 lines 17-18, Paragraph 0059 lines 1-3, and Paragraphs 0059 lines 27-37: thumbnail corresponding to video clip 4 and thumbnail corresponding to video clip 6 are displayed in a fourth state); 
control to display an animation in which the first thumbnail gradually disappears, based on a first granularity of information (Fig. 10 element 1006, Paragraph 0059 lines 14-17, Paragraph 0059 lines 32-37, Paragraph 0059 lines 42-45, and Paragraph 0060 lines 21-33: a third state provides the removal of the thumbnail corresponding to video clip 6 where the thumbnail is removed through a transition by fading or sliding); 
and control to display an animation in which the second thumbnail gradually disappears, based on a second granularity of information (Fig. 10 element 1004, Paragraph 0059 lines 14-17, Paragraph 0059 lines 27-32, Paragraph 0059 lines 42-45, and Paragraph 0060 lines 21-33: a second state provides the removal of the thumbnail corresponding to video clip 4 where the thumbnail is removed through a transition by fading or sliding),
	wherein the control unit is implemented via at least one processor (Paragraph 0069 lines 4-5).
While Viegers teaches detect, on the touch panel, a pinch operation, control to display an animation in which the first thumbnail gradually disappears, based on a first granularity of information, and control to display an animation in which the second thumbnail gradually disappears, based on a second granularity of information, and further teaches where the first and second thumbnails disappear based on zooming to different levels (Paragraph 0058 lines 48-50, Paragraph 0059 lines 14-17, and Paragraph 0059 lines 37-42), they fail to show a pinch in operation which decreases a distance between two objects, when an amount of the pinch in operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in [out] operation exceeds the first threshold set in advance and when an amount of the pinch in operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in [out] operation exceeds the second threshold set in advance, as recited in the claims. Oplinger teaches a pinch out operation similar to that of Viegers.  In addition, Oplinger further teaches
	transitioning to different discrete zoom levels based on the distance of a pinch gesture, including a pinch in operation which decreases a distance between two objects, where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 15-22, and Column 9 lines 36-53, and Column 10 lines 38-41: distance corresponding magnification factor is preset, e.g. 1.5 inches to 1.5x and 2 inches to 2x, which correspond respectively to first and second discrete zoom levels). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers and Oplinger before him at the time the invention was made, to modify the pinch operation and here the first and second thumbnails disappear based on zooming to different levels taught by Viegers to include the transitioning to different discrete zoom levels based on the distance of a pinch gesture, including a pinch in operation which decreases a distance between two objects, where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance of Oplinger, in order to obtain detect, on the touch panel, a pinch in operation which decreases a distance between two objects; control to display a first thumbnail and a second thumbnail on the display; control to display an animation in which the first thumbnail gradually disappears based on a first granularity of information when an amount of the pinch in operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in [out] operation exceeds the first threshold set in advance; and control to display an animation in which the second thumbnail gradually disappears based on a second granularity of information when an amount of the pinch in operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in [out] operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).  

In regard to claim 13, Viegers discloses wherein the second granularity of information is coarser than the first granularity of information (Paragraph 0059: third state provides more detail than the second state).

In regard to claim 14, the combination of Viegers and Oplinger further discloses wherein the first thumbnail and the second thumbnail disappear regardless of a position of the pinch in operation on the touch panel (All cited portions and explanation of Viegers and Oplinger from the rejection of claim 12 are incorporated herein: Viegers and Oplinger do not provide any limitations on the position of the pinch in operation and therefore could be anywhere which causes the zooming out to other states and the disappearance of the first and second thumbnails).

In regard to claim 15, the combination of Viegers and Oplinger further discloses the control unit is further configured to control to display a third thumbnail on the display, a position of the third thumbnail moving based on the pinch in operation (All cited portions and explanation of Viegers and Oplinger from the rejection of claim 12 are incorporated herein: thumbnail for clip 7 is moved when zoomed out (based on the pinch in operation which causes zooming) to consolidate the display when disappearing the thumbnail for clip 6).

In regard to claim 18, Oplinger further discloses wherein the amount of the pinch in operation comprises a movement amount (Column 8 lines 56-64: distance traversed).  Accordingly, the combination further discloses wherein an amount of the pinch in operation comprises: a movement amount or a movement speed.

In regard to claim 19, method claim 19 corresponds generally to apparatus claim 12 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 20, medium claim 20 corresponds generally to apparatus claim 12 and recites similar features in medium form and therefore is rejected under the same rationale.

9.	Claims 6-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viegers et al. (US 2012/0324357 A1), Oplinger et al. (US 8514252 B1), and further in view of Choi et al. (US 2010/0090971 A1).

In regard to claims 6-7, While Viegers teaches display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch out operation, an animation in which the first thumbnail gradually appears and further teaches the size of the first thumbnail is same as the size of the third thumbnail after the pinch out operation is completed and the first thumbnail is displayed in a position which is not overlapped by the third thumbnail (Fig. 10 elements 1006 and 1008: all thumbnail are the same size. Further, the first thumbnail  (clip 4) is displayed in a position not overlapping the third thumbnail (clip 5)), they fail to explicitly show the an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is the same as a size of the third thumbnail after the pinch out operation is completed and an animation in which the first thumbnail is appeared from a position which is overlapped by the third thumbnail and is displayed in a position which is not overlapped by the third thumbnail, as recited in the claims.  Choi teaches animations similar to that of Viegers.  In addition, Choi further teaches  
an animation for an appearing object, where the appearing object appears from an overlapped position of another object while the another object moves, and where the appearing object grows during the animation to be the same size as the another object (Figs. 24-25 and Paragraph 0115).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the animation taught by Viegers to include the an animation for an appearing object, where the appearing object appears from an overlapped position of another object while the another object moves, and where the appearing object grows during the animation to be the same size as the another object of Choi, in order to obtain display of an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is the same as a size of the third thumbnail after the pinch out operation is completed and display of an animation in which the first thumbnail is appeared from a position which is overlapped by the third thumbnail and is displayed in a position which is not overlapped by the third thumbnail.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation taught by Choi would reasonably result in in the appearance of the first thumbnail on the display.   

In regard to claims 16-17, while Viegers and Oplinger teaches display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch in operation, an animation in which the first thumbnail gradually disappears and further teaches the size of the first thumbnail is same as the size of the third thumbnail before the pinch in operation is completed and the first thumbnail is displayed in a position which is not overlapped by the third thumbnail (Fig. 10 elements 1006 and 1008: all thumbnail are the same size. Further, the first thumbnail  (clip 6) is displayed in a position not overlapping the third thumbnail (clip 7)), they fail to explicitly show the an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is same as a size of the third thumbnail before the pinch in operation is completed and an animation in which the first thumbnail is displayed in a position which is not overlapped by the third thumbnail and is disappeared from a position which is overlapped by the third thumbnail, as recited in the claims.  Choi teaches animations similar to that of Viegers.  In addition, Choi further teaches  
an animation for an disappearing object, where the disappearing object disappears from an overlapped position of another object, and where the disappearing object is the same size as the another object (Figs. 19-21 and Paragraph 0103).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the animation taught by Viegers to include the an animation for an disappearing object, where the disappearing object disappears from an overlapped position of another object, and where the disappearing object is the same size as the another object of Choi, in order to obtain display of an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is same as a size of the third thumbnail before the pinch in operation is completed and display of an animation in which the first thumbnail is displayed in a position which is not overlapped by the third thumbnail and is disappeared from a position which is overlapped by the third thumbnail.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation taught by Choi would reasonably result in in the disappearance of the first thumbnail on the display.

Response to Arguments
10.	Claims 1, 5-7, 12, and 15-17 no longer invoke 35 U.S.C. 112 sixth paragraph in view of the amendments.

11.	The objection of the title is withdrawn in view of the amended title.

12.	The objection to the abstract is withdrawn in view of the amendments to the abstract.

13.	The amendments to claims 1, 3, 5, 6, 9, 12, 14-16, and 18 overcome the previous objections to these claims.  Accordingly, the objections to claims 1, 3, 5, 6, 9, 12, 14-16, and 18 are withdrawn.

14.	The arguments regarding the rejection of claims 3 and 14 under 35 U.S.C. 112 first paragraph have been fully considered but are not persuasive. 
 Applicants argue that paragraph 0063 and 0074 of the originally-filed specification provides support for the subject matter of claims 3 and 14. The examiner respectfully disagrees. 
Pars. 0063 and 0074 are directed towards an embodiment that is not directed towards the current claims. The current claims are directed towards thumbnails that gradually appear based on pinch operations. The gradual appearing of thumbnails is with respect to an embodiment regarding coupling/separation of list items of a single list, where the detailed description begins in Par. 0127 of the originally filed specification.  It is explicitly recited in Pars. 0131 and 0132 that specific list items are touched for the pinch operations. There is nothing described with respect to this embodiment that teaches or suggest the subject matter of claims 3 and 14. That is, the subject matter of claims 3 and 14 is with respect to a different embodiment that involve coupling/separation of a plurality of lists, where the detailed description begins in Par. 0040 of the original specification and is not directed towards thumbnails that gradually appear and instead directed towards thumbnails that are gradually moved, see at least Par. 0043. Accordingly, Pars. 0063 and 0074 cannot provide the support for the subject matter of claims 3 and 14 as these paragraphs are directed towards a wholly different embodiment that is not currently claimed and there is nothing in the specification that would indicate the subject matter of Pars. 0063 and 0074 is performed with respect to the claimed embodiment.

15.	The amendments to claims 1, 4, 8, 10, and 11 overcome the 35 U.S.C. 112 second paragraph rejections of claims 1, 4, 10, 11. Accordingly these rejections are withdrawn. However, the amendments do not fully overcome the rejection of claim 8 and this rejection is maintained for new reasons.    

16.	Applicants arguments regarding the double patenting rejections are moot in view of the claim amendments.

17.	Applicants arguments regarding the prior art rejections have been fully considered but are moot in view of the claim amendments. 
It is argued that Oplinger does not remedy the deficiencies of Viegers at least because Viegers in view of Oplinger would still fail to teach or suggest, inter alia, the amended subject matter (see Pg. 7 lines 1-14 of Remarks filed 4/20/2022) because Oplinger merely discloses the enabling of a continuous change in zoom magnification in response to the pinch distance, and thus Oplinger does not at all consider any comparison of the pinch distance to a “first threshold” or to a “second threshold,” with such first and second thresholds being set in advance. The examiner respectfully disagrees. 
It is unclear what applicants are referring to with respect to the argued “Oplinger merely discloses the enabling of a continuous change in zoom magnification in response to the pinch distance” as applicants have failed to provide any citations or evidence from Oplinger that supports such an assertion. 
The examiner directs applicant’s attention to at least Col. 5 lines 51-67 where Oplinger suggests first and second threshold that are set in advance. Oplinger recites “Movement by 1.5 inches may correspond to a magnification factor of 1.5x. A magnification factor of 1.5x may be a magnification factor for a first discrete zoom level” and “Movement by 2 inches may correspond to a magnification factor of 2x. A magnification factor of 2x may be a magnification factor for a second discrete zoom level”. Oplinger is teaching a first threshold distance, e.g. 1.5 inches, that would result in a first discrete zoom level and a second threshold distance, e.g. 2 inches, that would result in a second discrete zoom level. The examiner further directs applicant’s attention to at least Column 8 lines 56-64 and Column 9 lines 36-53 where Oplinger suggests comparing the pinch distance to the thresholds.  Accordingly, Oplinger does consider a comparison of the pinch distance to a “first threshold” and to a “second threshold,” with such first and second thresholds being set in advance.
   Viegers, in at least Fig. 10 teaches four zoom levels (elements 1002, 1004, 1006, and 1008). As shown in Fig. 10, as the user changes to different zoom levels, elements are added or removed, e.g. moving from the second zoom level (element 1004) to the third zoom level (element 1006) results in the addition of ‘CLIP4’. Viegers in Par. 0060 lines 21-33 suggests that the addition and removal of items is done through an animation such as fading into position.
    The combination of the teachings of Viegers and Oplinger would result in the amended subject matter because the combination would result in utilizing preset distance thresholds that a user can pinch in order to move between the different zoom levels, e.g. when the user is viewing zoom level 1004 and performs a pinch out gesture, when the pinch out gestures distance reaches a preset distance, e.g. 1.5 inches, corresponding to the next zoom level 1006, zoom level 1006 will be presented and ‘CLIP 4’ would be faded into position and when the pinch out gestures distance reaches a second preset distance, e.g. 2 inches, corresponding to the next zoom level 1008, zoom level 1008 will be presented and ‘CLIP 6’ would be faded into position. The reverse would occur for a pinch in operation starting from zoom level 1008. 
Accordingly, for these reasons, the combination of Viegers and Oplinger teaches the amended subject matter and the claims remain rejected over Viegers and Oplinger.   

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173